Title: To Alexander Hamilton from John Penn, 21 August 1801
From: Penn, John
To: Hamilton, Alexander


Spring Gardens LondonAugust 21st. 1801
Sir
A respect for great talents & virtues, under the direction of sound judgement, & long exemplified in times of danger & difficulty, induces me to request that you would do me the honour of accepting the two volumes of poems, illustrated with plates, which will be sent nearly at the time of the present letter, as a tribute due to them. Among the plates are representations of a spot in England, which naturally suggest to me, as approving the hospitality which has distinguished it, the pleasure I should have in seeing those gentlemen there to whom the work is given as from the author. The great distance at which you live ought, perhaps, to make me despair of having that satisfaction in the present case; & yet, give me leave to say that should you ever come to England, I should be most happy in the opportunity of improving an acquaintance, scarcely formed with you, several years ago, in the neighbourhood of Philadelphia. I am, Sir,
with great esteem,   your most obedient humble servant
J Penn
